Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Samuel Deleon Garza, Appellant                        Appeal from the 196th District Court of
                                                      Hunt County, Texas (Tr. Ct. No. 29,017).
No. 06-14-00093-CR        v.                          Memorandum Opinion delivered by Justice
                                                      Moseley, Chief Justice Morriss and Justice
The State of Texas, Appellee                          Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Samuel Deleon Garza, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED MARCH 10, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk